ACCEPTED
                                                                                         03-16-00716-CV
                                                                                               14587565
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                     1/5/2017 4:10:04 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                        IN THE COURT OF APPEALS
                     FOR THE THIRD JUDICIAL DISTRICT
                           OF TEXAS AT AUSTIN                            FILED IN
                                                                  3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
SCOTT P. OGLE,                         §                          1/5/2017 4:10:04 PM
                   Appellant,          §                            JEFFREY D. KYLE
      V.                               §        CASE NO.   03-16-00716-CV Clerk
                                       §
MAELI HECTOR, a/k/a MAELI              §
ARELLANO, a/k/a MAELI                  §
JOHNSON,                               §
               Appellee.               §



     APPELLANT’S MOTION TO INCORPORATE REPORTER’S RECORD
          FROM PREVIOUS APPEAL BETWEEN SAME PARTIES


      TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, SCOTT P. OGLE (“Mr. Ogle” or “Appellant”), Appellant in

the above styled and number cause, and files this Motion to Incorporate Reporter’s

Record From Previous Appeal Between Same Parties, and would respectfully show

unto this Court the following:

                                           I.

1)    On July 21, 2015, Appellant filed his notice of appeal from trial court cause
      number C-1-CV-14-011792;

2)    The cause number assigned to that appeal in this court was 03-15-00455-CV,

3)    Cause number 03-15-00455-CV was styled Scott P. Ogle v. Maeli Hector, a/k/a
      Maeli Arellano, a/k/a Maeli Johnson;


Appellant’s Motion to Incorporate Reporter’s Record
From Previous Appeal Between Same Parties                                 Page 1 of 4
4)    On September 23, 2015, the Reporter’s Record was filed in cause number 03-
      15-00455-CV;

5)    This Court issued a briefing schedule and the parties fully briefed the issues
      in the case;

6)    On July 21, 2016, this Court dismissed cause number 03-15-00455-CV due to
      lack of jurisdiction, on the grounds that there were other defendants to the
      underlying suit whose claims against had not been disposed of, rendering the
      order appealed from to be merely interlocutory;

7)    On October 20, 2016, Appellant non-suited those other parties; and

8)    On October 21, 2016, Appellant filed his notice on appeal from that very same
      trial court cause number, C-1-CV-14-011792, which gave rise to the above-
      styled appellate cause number.

                                         I.

      There have been no other proceedings in the trial court between the parties

to this appeal since the original reporter’s record was compiled and filed on

September 23, 2015, in cause number 03-15-00455-CV. The identical issues, claims

and defenses are prevalent in this appeal as they were in the prior identical appeal

between the identical parties. Thus, to order and compile the very same proceedings

into a new reporter’s record–which would differ only in having a different cause

number and date typed on its cover–would be an unwarranted waste of scarce

judicial and staff resources; would be unnecessarily duplicative; and would

needlessly increase the costs of this litigation. Further, the parties are already in



Appellant’s Motion to Incorporate Reporter’s Record
From Previous Appeal Between Same Parties                                 Page 2 of 4
possession of the record from the prior identical appeal, thus serving to expedite the

briefing in the instant appeal.


                                      PRAYER

      PREMISES CONSIDERED, APPELLANT SCOTT P. OGLE prays that this

Court grant this Motion to Incorporate Reporter’s Record From Previous Appeal

Between Same Parties. Appellant further prays for any other relief to which he may

show himself justly entitled.

                                       Respectfully submitted,

                                        /s/ Scott Ogle
                                       Scott Ogle
                                       TBN: 00797170
                                       2028 Ben White Blvd.
                                       Austin, TX 78704
                                       Phone: (512) 442-8833
                                       Fax: (512) 442-3256
                                       soglelaw@peoplepc.com

                        CERTIFICATE OF CONFERENCE

       I hereby certify that a conference was not held with counsel for the defendant
after a reasonable attempt to confer, as counsel for the defendant was unable to be
reached in the time necessary for the filing of this provisional motion. Therefore, it
is presumed that counsel for the defendant is opposed to the granting of the relief
requested in this motion.

                                       /s/ Scott Ogle
                                       Scott Ogle




Appellant’s Motion to Incorporate Reporter’s Record
From Previous Appeal Between Same Parties                                  Page 3 of 4
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument
has been furnished to counsel for the Appellees listed below pursuant to Rule
9.5(b)(1) of the Texas Rules of Appellate Procedure through the electronic
filing manager, as opposing counsel’s email address is on file with the
electronic filing manager, on this 5th day of January, 2016.

                                       /s/ Scott Ogle
                                       Scott Ogle


Paul A. Batrice
Law Office of Paul Batrice
1114 Lost Creek Blvd., Ste. 440
Austin, Texas 78746




Appellant’s Motion to Incorporate Reporter’s Record
From Previous Appeal Between Same Parties                           Page 4 of 4